DETAILED ACTION
Response to Amendment
In the amendment dated 10/07/22, the following has occurred: new Claims 208-210 have been added.
Claims 1-10, 12-14, 22-25, 30, 37-38, and 208-210 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 10/07/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/22 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
Claims 1-6, 8-9, 12-14, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al., US 20180151856 (hereinafter, Fischer).
As to Claim 1:
	Fischer discloses method, comprising: 
at least partially charging and/or discharging electrochemical cells in a battery (see “an assembly of battery cells… during a charge and discharge… greater than 5% expansion and contraction…; [0011], “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19), such that: 
the electrochemical cells undergo a cumulative expansion during the charging and/or discharging of at least 10% (see “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19),, and 
an expansion of the battery during the charging and/or discharging is less than or equal to 0.75% (see “… Li-ion cells… little dimensional change… typically <0.5% volume swing…” [0003]).
As to Claim 2:
	Fischer discloses a method, comprising:
at least partially charging and/or discharging electrochemical cells in a battery, such that the electrochemical cells undergo a cumulative expansion during the charging and/or discharging (see “an assembly of battery cells… during a charge and discharge… greater than 5% expansion and contraction…; [0011], “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19), 
wherein a ratio of the cumulative expansion of the electrochemical cells to an expansion of the battery is greater than or equal to the total number of electrochemical cells in the battery (see “… Li-ion cells… little dimensional change… typically <0.5% volume swing…” [0003] – 10% over 0.5% is approximately 20).
	Even though Fischer does not disclose how many electrochemical cells, it is noted that a ratio of the cumulative expansion of the electrochemical cells to an expansion of the battery is directed toward the property of the product.  Thus, the step of comprising electrochemical cells having a specific ratio of cumulative expansion to an expansion property is the same as a step of comprising another specific ratio of cumulative expansion to an expansion property.
As to Claim 3:
	Fischer discloses a method, comprising: 
at least partially charging and/or discharging electrochemical cells in a battery, such that: 
the electrochemical cells undergo a cumulative expansion during the charging and/or discharging of greater than 1 mm (see “an assembly of battery cells… during a charge and discharge… greater than 5% expansion and contraction…; [0011], “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19), and 
an expansion of the battery during the charging and/or discharging is less than or equal to 1 mm (see “… Li-ion cells… little dimensional change… typically <0.5% volume swing…” [0003] – 10% over 0.5% is approximately 20).  
	Even though Fischer does not disclose the size/dimension of the electrochemical cells, it is that the dimension of the cells is directed toward the property of the product.  Thus, the step of comprising electrochemical cells having a specific size is the same as a step of comprising another specific size.
As to Claim 4:
	Fischer discloses the electrochemical cells undergo the cumulative expansion during the charging (see “an assembly of battery cells… during a charge and discharge… greater than 5% expansion and contraction…; [0011], “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19).  
As to Claim 5:
	Fischer discloses the electrochemical cells comprise lithium metal and/or a lithium metal alloy as an electrode active material (see “… lithium-silicon alloy… lithium transitional metal oxide…” [0043]).  
As to Claim 6:
	Fischer discloses during the cumulative expansion of the electrochemical cells (see “an assembly of battery cells… during a charge and discharge… greater than 5% expansion and contraction…; [0011], “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19), each electrochemical cell expands by at least 1 mm (see “… Li-ion cells… little dimensional change… typically <0.5% volume swing…” [0003]).  
	Even though Fischer does not disclose the size/dimension of the electrochemical cells, it is that the dimension of the cells is directed toward the property of the product.  Thus, the step of comprising electrochemical cells having a specific size is the same as a step of comprising another specific size.
As to Claim 8:
	Fischer discloses the battery comprises a housing at least partially enclosing the electrochemical cells (see “battery housing 18… enclosing one or more prismatic cells 12…”, [0047], Fig. 14 – the housing 18 as shown enclosing all four side of the cells).  
As to Claim 9:
Fischer disclose the method comprises applying, 
during at least one period of time during charge and/or discharge of the first electrochemical cell and/or the second electrochemical cell, 
an anisotropic force with a component normal an electrode active surface of at least one electrochemical cell defining a pressure of at least 10 kgf/cm2.  
As to Claim 12:
	Fischer discloses the housing is configured to apply the anisotropic force via a solid plate (see “… a case that is capable of providing greater than 0.08 MPa uniaxial force… battery housing 18… including the ridged end plates 14 and elastically compliant structure…” [0042, 0047], Figs. 14-15).
As to Claim 13:
	Fischer discloses the solid plate comprises carbon fiber (see “carbon fiber… unidirectional…”, [0045, 0046]).  
As to Claim 14:
	Fischer discloses the carbon fiber comprises unidirectional carbon fiber (see “carbon fiber… unidirectional…”, [0045, 0046]).  
As to Claim 23:

    PNG
    media_image1.png
    638
    889
    media_image1.png
    Greyscale

	Fischer discloses the battery further comprises a contoured solid article portion between a lateral exterior surface of at least one of the electrochemical cells and a portion of the housing, wherein the contoured solid article portion comprises a surface adjacent to the lateral exterior surface that is convex (see convex corners of end plate 14 in Figure 15 above) with respect to the lateral exterior surface in the absence of an applied force [0042, 0053].  
As to Claim 24:
	Fischer discloses under at least one magnitude of applied force, the surface of the contoured solid article portion becomes less convex (see convex corners of end plate 14 in Figure 15 above, [0042, 0053]).  
As to Claim 25:
	Fischer discloses the battery further comprises a thermally insulating compressible solid article portion between the electrochemical cells (see “compression… elastically…”, [0035, 0042], Fig. 14-15).  

Claim Rejections - 35 USC § 103
Claims 2, 3, 6-7, 9-10, and 208-210 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al., US 20180151856 (hereinafter, Fischer), as applied to claim 1 above.
As to Claim 2:
	Fischer discloses a method, comprising:
at least partially charging and/or discharging electrochemical cells in a battery, such that the electrochemical cells undergo a cumulative expansion during the charging and/or discharging (see “an assembly of battery cells… during a charge and discharge… greater than 5% expansion and contraction…; [0011], “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19), 
wherein a ratio of the cumulative expansion of the electrochemical cells to an expansion of the battery is greater than or equal to the total number of electrochemical cells in the battery (see “… Li-ion cells… little dimensional change… typically <0.5% volume swing…” [0003] – 10% over 0.5% is approximately 20).
	Even though Fischer does not disclose how many electrochemical cells, it is noted a ratio of cumulative expansion of the electrochemical cells to an expansion of the battery is directed toward the property of the product.  Thus, the step of comprising electrochemical cells having a specific ratio of cumulative expansion to an expansion property is the same as a step of comprising another specific ratio of cumulative expansion to an expansion property.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the number of the battery cells as to achieve the claimed range since the expansion of the battery is depended on the number of the battery (i.e., larger battery expands more than smaller battery of the same type).
As to Claim 3:
	Fischer discloses a method, comprising: 
at least partially charging and/or discharging electrochemical cells in a battery, such that: 
the electrochemical cells undergo a cumulative expansion during the charging and/or discharging of greater than 1 mm (see “an assembly of battery cells… during a charge and discharge… greater than 5% expansion and contraction…; [0011], “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19), and 
an expansion of the battery during the charging and/or discharging is less than or equal to 1 mm (see “… Li-ion cells… little dimensional change… typically <0.5% volume swing…” [0003]).  
	Even though Fischer does not indicate the actual dimension of the expansion, it is noted that the expansion of the battery is depended on the size/dimension of the battery (i.e., larger battery expands more than smaller battery of the same type).  Furthermore, Fischer discloses that the fiber covering the batteries can be 0.5 mm, 1mm, 2 mm, etc; thus, 0.75% or less of the covering thickness is 0.375 mm, 0.75 mm, 1.5 mm or less.  
	Thus, according to the relative dimension of the covering, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the size/dimension of the battery cells as to achieve the claimed range since the expansion of the battery is depended on the size/dimension of the battery (i.e., larger battery expands more than smaller battery of the same type).
	Moreover, where the only difference between the prior art and the claims is a recitation of relative dimensions (changes in size/proportion) of the claimed feature and a feature having the claimed relative dimensions would not perform differently than the prior art element, member, or feature, the claimed element, member, or feature is not patentably distinct from the prior art element, member, or feature. That is, limitations relating to the size of the element, member, or feature of the claimed battery are not sufficient to patentably distinguish over the prior art as it is noted that changes in size is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size of the battery cells is significant. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner v. TEC Systems, Inc., 220 USPQ 777 & 225 USPQ 232, (See MPEP 2144.04 [R-l] Legal Precedent as Source of Supporting Rationale).
As to Claim 6:
	Fischer discloses during the cumulative expansion of the electrochemical cells (see “an assembly of battery cells… during a charge and discharge… greater than 5% expansion and contraction…; [0011], “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19), each electrochemical cell expands by at least 0.5% (see “… Li-ion cells… little dimensional change… typically <0.5% volume swing…” [0003]).  
Even though Fischer does not indicate the actual dimension of the expansion, it is noted that the expansion of the battery is depended on the size/dimension of the battery (i.e., larger battery expands more than smaller battery of the same type).  Furthermore, Fischer discloses that the fiber covering the batteries can be 1 mm, 2 mm, 5 mm, etc; thus, 5% or greater of the covering thickness is 1.05 mm, 2.10 mm, 5.25 mm or less.  
	Thus, according to the relative dimension of the covering, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the size/dimension of the battery cells as to achieve the claimed range since the expansion of the battery is depended on the size/dimension of the battery (i.e., larger battery expands more than smaller battery of the same type).
	Moreover, where the only difference between the prior art and the claims is a recitation of relative dimensions (changes in size/proportion) of the claimed feature and a feature having the claimed relative dimensions would not perform differently than the prior art element, member, or feature, the claimed element, member, or feature is not patentably distinct from the prior art element, member, or feature. That is, limitations relating to the size of the element, member, or feature of the claimed battery are not sufficient to patentably distinguish over the prior art as it is noted that changes in size is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size of the battery cells is significant. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner v. TEC Systems, Inc., 220 USPQ 777 & 225 USPQ 232, (See MPEP 2144.04 [R-l] Legal Precedent as Source of Supporting Rationale).
As to Claim 7:
	Fischer discloses the cumulative expansion of the electrochemical cells is at greater than 5% [0011], but Fischer does not disclose the actual dimension of the batteries.
Even though Fischer does not indicate the actual dimension of the expansion, it is noted that the expansion of the battery is depended on the size/dimension of the battery (i.e., larger battery expands more than smaller battery of the same type).  Furthermore, Fischer discloses that the fiber covering the batteries can be 1 mm, 2 mm, 5 mm, etc; thus, 5% or greater of the covering thickness is 1.05 mm, 2.10 mm, 5.25 mm or less.  
	Thus, according to the relative dimension of the covering, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the size/dimension of the battery cells as to achieve the claimed range since the expansion of the battery is depended on the size/dimension of the battery (i.e., larger battery expands more than smaller battery of the same type).
	Moreover, where the only difference between the prior art and the claims is a recitation of relative dimensions (changes in size/proportion) of the claimed feature and a feature having the claimed relative dimensions would not perform differently than the prior art element, member, or feature, the claimed element, member, or feature is not patentably distinct from the prior art element, member, or feature. That is, limitations relating to the size of the element, member, or feature of the claimed battery are not sufficient to patentably distinguish over the prior art as it is noted that changes in size is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size of the battery cells is significant. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner v. TEC Systems, Inc., 220 USPQ 777 & 225 USPQ 232, (See MPEP 2144.04 [R-l] Legal Precedent as Source of Supporting Rationale).
As to Claims 9-10:
	Fischer disclose the method comprises applying, 
during at least one period of time during charge and/or discharge of the first electrochemical cell and/or the second electrochemical cell (see “an assembly of battery cells… during a charge and discharge… greater than 5% expansion and contraction…; [0011], “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19), 
an anisotropic force with a component normal an electrode active surface of at least one electrochemical cell defining a pressure of about 1 kgf/cm2 for a 4 square inches (see “… the elastically compliant structure provides a compressive force parallel to the displacement that occurs during expansion and contraction with a force constant… is at least… 15lbs/mm… and at least… 150 lbs/mm…”, [0042, 0053]).  
	Fischer does not disclose a step of exerting an anisotropic force of at least 10 kgf/cm2, but Fischer does disclose that for a 4 square inches, at least 3,800 lbs/in can be exerted; in other words, Fischer discloses that sufficient pressure can be exerted overlapping the claimed range as to provides compressive force parallel to the displacement during the charging and discharging cycle [0042, 0053]. 
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application as to modify the pressure exerted as to overlapping the claimed range as taught by Fischer as to provide compressive force parallel to the displacement during the charging and discharging cycle [0042, 0053].
As to Claims 208-210:
	Fischer discloses in Figures 3, 6, and 9 that there are four cells in the battery pack.  Fischer also discloses that the battery pack can have 8 cells in another embodiment.  
	Fischer does not disclose the battery pack comprises at least 10 cells.
	However, Fischer discloses a battery pack with 4 and then 8 cells, which indicates that Fischer readily envisions a battery pack of similar size as the claimed battery. 
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application as to modify the battery module of Fischer as to incorporate ten or more batteries as to increase the capacity of the battery module.
	Additionally, it would have been obvious to a skilled artisan to adjust the number of battries int the battery pack of Fischer of Linden to achieve applicant’s claimed battery range as a prior art reference that discloses a range that do not overlap but are merely is sufficient to establish a prima facie case of obviousness. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955; In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002) 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
	
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al., US 20180151856 (hereinafter, Fischer), as applied to claim 1 above, and further in view of Fedele, US 5601942, and Jeon et al., US 20060115719.
	Fischer discloses the battery has a case on the outside with the endplate; thus, the battery as a whole weight less than the total battery having the outer case and the endplate.  However, Fischer does not disclose how much less weight the battery is compared to the total battery module.
	In the same field of endeavor, Fedele also discloses a battery module having batteries within a external frame (Fig. 2) similar to that of Fischer.  Fedele also teaches that by using plastic materials or flat cells, the cells can have lower weight.
	Similar, Jeon also discloses a battery module having batteries within an external frame having end plates (Fig. 1) similar to that of Fischer.  Jeon teaches that the thicknesses of the endplate of the case can be adjusted, which can increase the total weight of the battery module [0014].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to adjust the size/shape/dimension/material of the battery and battery module as to achieve the claimed mass burden as to decrease the cell weight and/or strength the integrity of the external casing.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al., US 20180151856 (hereinafter, Fischer), as applied to claim 25 above, and further in view of Friedrich, US 20170276202.
Fischer discloses the battery further comprises a thermally insulating compressible solid article portion between the electrochemical cells (see “compression… elastically…”, [0035, 0042], Fig. 14-15), but does not disclose that it is a microcellular polyurethane.
	In the same field of endeavor, Friedrich also discloses a battery 46 that is disposed adjacent to a dampening system comprising of polymeric/foam material [0074] similar to that of Fischer.  Friedrich further discloses that the dampening system comprises of a microcellular polyurethane, elastomer such as Cellasto [0044].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute the foam material of Fischer with a microcellular polyurethane, elastomer material such as Cellasto as taught by Friedrich as Friedrich discloses that Cellasto is a microcellular polyurethane foam that can be used as a dampening system such as the dampening system used in Fischer between the batteries as to absorb the compression/force.
Response to Arguments
Applicant's arguments filed 10/7/22 have been fully considered but they are not persuasive.
Applicant’s first contention is regarding Claim 1.  Applicant argues that the battery pack of Fisher expands by nearly 10% while the claimed battery pack only expands at a maximum of 0.75%.  However, note that the claim recites a cumulative expansion of at least 10% while the expansion of the battery is less than or equal to 0.75%.  The 10% is referring to the battery pack as a whole while the second expansion of the battery is referring to the individual battery.  Similarly, to the claimed battery, Fisher discloses the battery cells as a whole can breathers by nearly 10% while the individual battery only expands at most 0.5%.   
Applicant’s second contention is regarding Claim 2.  Applicant argues that the Fischer battery does not behave in the same manner of the electrochemical cells.  Specifically, applicant concludes using a “purely illustrative example that the ratio of the cumulative expansion and the individual expansion is 1.  However, it is noted that eh the cumulative expansion is 10% and the individual expansion is 0.5%.  Thus, the ratio is 20.  Thus, the applicant has not considered any of Fischer’s teaching.
 Applicant’s third contention is regarding Claim 3.  Applicant argues that the expansion of Fischer battery pack is again greater than 1 mm, and appears to say that Fischer’s battery cannot expand less than 1 mm.  However, note that again the claim recites a cumulative expansion of at least 10% while the expansion of the battery is less than or equal to 0.75%.    Thus while the total battery pack can expands above 1 mm or 10%, the single battery can expand less than 1 mm or 0.5%.
	For the reasons above, applicant's arguments have been fully considered but they are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723